Name: 83/317/EEC: Decision of the European Parliament of 18 May 1983 on the discharge to be granted to the Commission of the European Communities in respect of the utilization of the appropriations of the Fourth European Development Fund in the 1981 financial year
 Type: Decision
 Subject Matter: nan
 Date Published: 1983-06-30

 Avis juridique important|31983D031783/317/EEC: Decision of the European Parliament of 18 May 1983 on the discharge to be granted to the Commission of the European Communities in respect of the utilization of the appropriations of the Fourth European Development Fund in the 1981 financial year Official Journal L 174 , 30/06/1983 P. 0019 - 0019+++++( 1 ) OJ NO L 25 , 30 . 1 . 1976 , P . 2 . ( 2 ) OJ NO L 25 , 30 . 1 . 1976 , P . 168 . ( 3 ) OJ NO C 344 , 31 . 12 . 1982 . DECISION OF THE EUROPEAN PARLIAMENT OF 18 MAY 1983 ON THE DISCHARGE TO BE GRANTED TO THE COMMISSION OF THE EUROPEAN COMMUNITIES IN RESPECT OF THE UTILIZATION OF THE APPROPRIATIONS OF THE FOURTH EUROPEAN DEVELOPMENT FUND IN THE 1981 FINANCIAL YEAR ( 83/317/EEC ) THE EUROPEAN PARLIAMENT , - HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 206B THEREOF , - HAVING REGARD TO THE ACP-EEC CONVENTION OF LOME ( 1 ) , - HAVING REGARD TO THE INTERNAL AGREEMENT ON THE FINANCING AND ADMINISTRATION OF COMMUNITY AID ( 2 ) , - HAVING REGARD TO THE REVENUE AND EXPENDITURE ACCOUNT , THE BALANCE SHEET AND THE REPORT ON THE ACTIVITIES OF THE FOURTH EUROPEAN DEVELOPMENT FUND , - HAVING REGARD TO THE REPORT OF THE COURT OF AUDITORS ON THE REVENUE AND EXPENDITURE ACCOUNT FOR THE 1981 FINANCIAL YEAR AND THE REPLIES OF THE INSTITUTIONS TO THE REPORT ( 3 ) , - HAVING REGARD TO THE COUNCIL RECOMMENDATION OF 28 MARCH 1983 CONCERNING THE IMPLEMENTATION OF THE FOURTH EUROPEAN DEVELOPMENT FUND IN THE 1981 FINANCIAL YEAR ( DOC . 1-125/83 ) , - HAVING REGARD TO THE REPORT OF THE COMMITTEE ON BUDGETARY CONTROL AND THE OPINION OF THE COMMITTEE ON DEVELOPMENT AND COOPERATION ( DOC . 1-275/83 ) , 1 . GRANTS A DISCHARGE TO THE COMMISSION IN RESPECT OF THE FOLLOWING AMOUNTS SHOWN IN THE REVENUE AND EXPENDITURE ACCOUNT FOR THE 1981 FINANCIAL YEAR AND VERIFIED BY THE COURT OF AUDITORS PURSUANT TO ARTICLE 206A ( 1 ) OF THE EEC TREATY : - REVENUE : 576 716 814,90 ECU - EXPENDITURE ( PAYMENTS ) : 445 765 711,49 ECU 2 . INSTRUCTS ITS PRESIDENT TO COMMUNICATE THIS DECISION TO THE COMMISSION OF THE EUROPEAN COMMUNITIES , TO FORWARD IT TO THE OTHER INSTITUTIONS AND TO ARRANGE FOR ITS PUBLICATION IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES ( L SERIES ) . THE SECRETARY GENERAL H . - J . OPITZ THE PRESIDENT P . DANKERT